Exhibit 10.1
This AGREEMENT made this 1st day of August, 2008.

         
BETWEEN
  CLEARANT, INC. with offices located at
1801 Avenue of the Stars
Suite 435
Los Angeles, California 90067
 
(Hereinafter referred to as “CLRA”    
 
      OF THE FIRST PART
AND
       
 
  CAMERON & ASSOCIATES CORPORATE FINANCE, INC. with
Offices located at # 1140-1185 West Georgia Street,
Vancouver, B.C. V6E 4E6
 
(Hereinafter referred to as “C&A”    
 
      OF THE SECOND PART

WHEREAS:

  A.   CLRA wishes to retain C&A to prepare a high level Corporate Strategic
Plan that establishes strategies and tactics for business development,
capitalization, investor relations, government relations and corporate strategic
relationships.

  B.   CLRA wishes to retain C&A to assist in securing the working capital
required to fund the company through to positive cash flow, acquire a tissue
bank, fund R&D, and persuade the FDA to mandate the CLRA technology.

  C.   C&A agrees to provide its services to CLRA

 

 



--------------------------------------------------------------------------------



 



WITNESSETH THAT IN CONSIDERATION OF the premises and the mutual covenants and
agreements herein contained, the parties hereto do covenant and agree each with
the other as follows:
APPOINTMENT

  1.   CLRA hereby appoints C&A to provide CLRA with the services and scope of
work referred to in this agreement.

  2.   C&A will, in the performance of its services, rely exclusively upon the
information and representations provided by CLRA.

SPECIFIC SERVICES
Upon the approval and direction of the CLRA CEO C&A will perform the following.
C&A will provide the CLRA CEO regular updates with the progress of the
following:

  1.   C&A will prepare a high level Corporate Strategic Plan that establishes
the strategies and tactics required to support a high growth business plan,

  2.   C&A will assist in raising working capital through CenterPointe
Investments, Inc. hereafter referred to as (CPII) as well as from existing and
new shareholders. All funds raised in this round will be raised on the terms and
conditions contained in the CPII term sheet. Investors can either invest through
CPII or directly into CLRA as long as CPII is credited with the transaction.

  3.   C&A, in addition to the CPII financing, will assist CLRA in securing
and/or renegotiating short term financing instruments including bank lines of
credit, inventory financing and sub-debt.

  4.   C&A will assist CLRA with the regulatory compliance and filing
requirements associated with financings, investor relations programs,
acquisitions and major transactions.

  5.   C&A will prepare a Investment Relations Strategy and Budget that
distributes news of the CLRA commercial accomplishments and potential to
brokers, analysts and market makers resulting in a stock price that equates to
the economic health and potential of the company and creates the conditions in
which CLRA can complete major financings without the crippling dilution that can
destroy shareholder value.

  6.   C&A will be engaged to assist in providing access to the key officials
and decision makers in the national political and governmental system with the
objective of convincing the FDA to mandate the CLRA technology. In addition, C&A
will assist in the sourcing of additional Board of Director members that will
help CLRA convince the scientific, business, political, regulatory and
investment communities to trust and support the company.

 

 



--------------------------------------------------------------------------------



 



  7.   C&A will in the provision of these service to CLRA work closely with its
CEO to produce strategic reports that will achieve execution of all material
corporate plans for the enterprise, including but not limited to an formal
Executive Summary outlining the financial model for growth, the acquisition
plans to achieve market penetration and the introduction of new key advisors to
ensure that the CLRA process becomes recognized as the standard for tissue
sterilization.

RENUMERATION & EXPENSES

  1.   Commencing August 1st, 2008 CLRA will retain C&A for an initial term of
three (3) months. The fee shall be paid as to $10,000 cash. This agreement may
be extended at the written mutual agreement of both parties.

  2.   CLRA agrees to reimburse C&A expenses for air travel, rental car, hotel,
meals, cell phone and personal car use based on the IRS approved mileage rate
and provided that all trips are approved in advance by the President and CEO of
CLRA.

  3.   If C&A is instrumental in introducing and closing a deal between CLRA and
a major strategic investor or distributor, CLRA will pay C&A a bonus equal to
the greater of 10 % of invested capital or 10 % of first years estimated sales.
In the event that CLRA terminates C&A it will be entitled to be paid bonuses for
all companies it introduced to CLRA while the contract was in force for twelve
months after the termination date. In no event will CLRA be required to pay fees
totaling more than 10% or multiple parties a fee (i.e. if more than one party is
owed a fee, the total fee owed will not be greater than 10%).

TERMINATION

  1.   Either party can terminate this agreement at any time for any reason
after 3 months by thereafter providing 3 days written notice therefore

  2.   In the event CLRA closes a company introduced within twelve months after
Termination ( as referred to in 3.0 above) the bonus will be deducted from the
proceeds upon closing and immediately paid to C&A.

 

 



--------------------------------------------------------------------------------



 



NOTICE

  1.   Any notice to be given by either party to the other shall be considered
to be well and sufficiently given if delivered in person by mail or sent by
Registered mail, postage prepaid, to the addresses of the parties hereto
following:

         
If to CLRA
  Clearant, Inc.
1801 Avenue of the Stars Suite 435
Los Angeles, California 90067
Attention: President & CEO
Mr. John Garfield    
If to C&A
  Cameron & Associates Corporate Finance, Inc.
# 1140 — 1185 West Georgia Street
Vancouver, B.C. V6E 4E6 Canada
Attention: President & CEO
Mr. Brian Cameron

or to such other address or addresses as the parties hereto may notify to the
other from time to time in writing. Such notice shall be deemed to have been
given at the time of delivery, if delivered in person, or forty-eight hours from
the date of posting in a post office in Vancouver, B.C. Canada and/or Los
Angeles, California.

  2.   This Agreement may not be assigned by either party.

  3.   This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.

IN WITNESS WHEREOF the duly authorized parties hereto evidence their acceptance
of the terms and conditions of this agreement by signing in the signature block
provided below.
Signed by:

Clearant, Inc.
1801 Avenue of the Stars
Suite 435
Los Angeles, California 90067

                  /s/ Jon Garfield       Mr. Jon Garfield
CEO       Date:     8/1/08    

Signed By:

Cameron & Associates Corporate Finance, Inc.
# 1140 – 1185 West Georgia Street
Vancouver, B.C. V6E 4E6

                  /s/ Brian Cameron       Mr. Brian Cameron
President and CEO       Date:     8/1/08    

 

 